[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendant, GMAC Leasing Corporation, has filed a motion to dismiss the complaint based on the prior pending action doctrine. That doctrine applies "when two suits are virtually alike and are brought in the same jurisdiction." Beaudoin v. TownOil Co., 207 Conn. 575, 584 (1988). It has efficacy only where the actions are pending in the same jurisdiction and, consequently, pendency of an action in one state is not a ground for abatement of a later action in another state. Sauter v.Sauter, 4 Conn. App. 581, 584 (1985), citing Schaefer v. O. H.Tool Co., Inc., 110 Conn. 528, 535 (1930); 1 Stephenson, Conn. Civ. Proc. 104(a). Since the prior action in the present case is pending before the Supreme Court of the State of New York, the defendant cannot avail himself of the benefit the prior pending CT Page 5983 action doctrine. The motion to dismiss is, accordingly, denied.
Moraghan, J.